                     Case 18-25710-LMI         Doc 21       Filed 01/10/19   Page 1 of 2




      ORDERED in the Southern District of Florida on January 9, 2019.




                                                     Laurel M. Isicoff
                                                     Chief United States Bankruptcy Judge




_____________________________________________________________________________
                               UNITED STATES BANKRUPTCY COURT
                             FOR THE SOUTHERN DISTRICT OF FLORIDA
                                        MIAMI DIVISION

      In re:
      CAROLYN ALBRITTON                                             Case No.: 18-25710-LMI
                                                                    Chapter 13

                     Debtor(s).
                                        /

                       ORDER GRANTING DEBTOR’S MOTION TO EXTEND
                       AUTOMATIC STAY PURSUANT TO 11 U.S.C. § 362(c)(3)
                                        (ECF 5)

             THIS CAUSE having come before the court on January 8, 2019 for a hearing on the Debtor’s

      Motion to Extend Automatic Stay (ECF 5). Based upon the record, it is ORDERED as follows:

             1.      The Debtor’s Motion is GRANTED. The automatic stay is extended as to any and

      all creditors throughout the pendency of the Chapter 13 plan until further order of this court.


                                                      ###
               Case 18-25710-LMI       Doc 21     Filed 01/10/19    Page 2 of 2




Submitted by:
Mitchell J. Nowack, Esq.
Christian J. Olson, Esq.
Nowack & Olson, PLLC
8551 Sunrise Blvd., Suite 208
Plantation, FL 33322
(954) 349-2265


Copies furnished to:
Debtor’s Attorney Olson is directed to serve a conformed copy of this Order to all creditors and
interested parties immediately upon receipt hereof and file a Certificate of Service.
